Case 19-12378-KBO     Doc 1095-1   Filed 06/04/20   Page 1 of 13




                           Exhibit A

                    (Revised Proposed Order)
             Case 19-12378-KBO               Doc 1095-1         Filed 06/04/20        Page 2 of 13




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

                                                               )
In re:                                                         )     Chapter 11
                                                               )
DURA AUTOMOTIVE SYSTEMS, LLC, et al.,1                         )     Case No. 19-12378 (KBO)
                                                               )
                                   Debtors.                    )     (Jointly Administered)
                                                               )

              ORDER AUTHORIZING AND APPROVING PROCEDURES
          TO REJECT EXECUTORY CONTRACTS AND UNEXPIRED LEASES

         Upon the motion (the “Motion”)2 of the above-captioned debtors and debtors in

possession (collectively, the “Debtors”) for entry of an order (this “Order”), authorizing and

approving the Rejection Procedures for rejecting the Contracts, all as more fully set forth in the

Motion; and upon the First Day Declaration; and this Court having jurisdiction over this matter

pursuant to 28 U.S.C. §§ 157 and 1334 and the Amended Standing Order of Reference from the

United States District Court for the District of Delaware, dated February 29, 2012; and this Court

having found that this is a core proceeding pursuant to 28 U.S.C. § 157(b)(2), and that this Court

may enter a final order consistent with Article III of the United States Constitution; and this

Court having found that venue of this proceeding and the Motion in this district is proper

pursuant to 28 U.S.C. §§ 1408 and 1409; and this Court having found that the Debtors’ notice of

the Motion and opportunity for a hearing on the Motion were appropriate and no other notice

need be provided, except as set forth herein; and this Court having reviewed the Motion and

having heard the statements in support of the relief requested therein at a hearing before this


1   The debtor entities in these chapter 11 cases, along with the last four digits of each Debtor entity’s federal tax
    identification number, are: Dura Automotive Systems Cable Operations, LLC (7052); Dura Automotive
    Systems, LLC (8111); Dura Fremont L.L.C. (1252); Dura G.P. (8092); Dura Mexico Holdings, LLC (4188);
    Dura Operating, LLC (2304); and NAMP, LLC (3693). Dura Automotive Systems, LLC’s service address
    is: 1780 Pond Run, Auburn Hills, Michigan 48326.
2   Capitalized terms used but not otherwise defined herein have the meanings ascribed to them in the Motion.
             Case 19-12378-KBO        Doc 1095-1      Filed 06/04/20     Page 3 of 13




Court (the “Hearing”); and this Court having determined that the legal and factual bases set forth

in the Motion and at the Hearing establish just cause for the relief granted herein; and upon all of

the proceedings had before this Court; and after due deliberation and sufficient cause appearing

therefor, it is HEREBY ORDERED THAT:

       1.      The Motion is granted as set forth herein.

       2.      The following Rejection Procedures are approved in connection with rejecting

Contracts:

               a.      Rejection Notices. The Debtors shall file notices substantially in the form
                       attached hereto as Exhibit 1 (each, a “Rejection Notice”) to propose the
                       rejection of certain Contracts pursuant to section 365 of the Bankruptcy
                       Code, which Rejection Notice shall set forth, among other things: (i) the
                       Contract or Contracts to be rejected; (ii) the Debtor or Debtors party to
                       such Contract; (iii) the names and addresses of the counterparties to such
                       Contract (each, a “Rejection Counterparty”); and (iv) the deadlines and
                       procedures for filing objections to the Rejection Notice (as set forth
                       below). The Rejection Notice may list multiple Contracts; provided that
                       the number of Contracts listed on each Rejection Notice shall be limited to
                       no more than 100. The effective date of rejection for the Contracts set
                       forth on the applicable Rejection Notice shall be the date the Rejection
                       Notice was filed (the “Rejection Effective Date”). The Debtors shall file
                       Rejection Notices promptly following the Purchasers’ determination that
                       they do not desire assumption or assignment of the applicable Contracts,
                       and in any event the Debtors shall file Rejection Notices with respect to all
                       Contracts that have not been assumed and assigned to the Purchasers no
                       later than sixty (60) days following the date on which both sales have
                       closed.

               b.      Service of the Rejection Notices. The Debtors will cause such Rejection
                       Notice to be served: (i) by overnight delivery service upon the Rejection
                       Counterparties affected by such Rejection Notice at the notice address
                       provided in the applicable Contract (and upon such Rejection
                       Counterparty’s counsel, if known); and (ii) by first class mail, email, or
                       fax, upon (A) the U.S. Trustee; (B) the Committee; (C) counsel to the
                       agent under the Debtors’ prepetition secured revolving credit agreement;
                       (D) counsel to the agent under the Debtors’ prepetition secured term loan
                       credit agreement; (E) counsel to the agent under the Debtors’ debtor-in-
                       possession financing facility; (F) the offices of the attorneys general for
                       the states in which the Debtors operate; (G) the United States Attorney’s
                       Office for the District of Delaware; (H) the Internal Revenue Service; and

                                                 2
Case 19-12378-KBO      Doc 1095-1      Filed 06/04/20     Page 4 of 13




        (I) any party that has requested notice pursuant to Bankruptcy Rule 2002
        (collectively, the “Master Notice Parties”).

  c.    Objection Procedures. Parties objecting to a proposed rejection must file
        a written objection so that such objection is filed with this Court on the
        docket of the Debtors’ chapter 11 cases and is served on the following
        parties (collectively, the “Objection Service Parties”) no later than
        fourteen (14) days after the date the Debtors file and serve the relevant
        Rejection Notice (the “Rejection Objection Deadline”): (i) the Debtors,
        Dura Automotive Systems, LLC, 1780 Pond Run, Auburn Hills, Michigan
        48326, Attn: Jim Riedy (riedy.j@duraauto.com); (ii) counsel to the
        Debtors, Kirkland & Ellis LLP, 300 North LaSalle, Chicago, Illinois
        60654, Attn:      Gregory F. Pesce (gregory.pesce@kirkland.com) and
        Christopher S. Koenig (chris.koenig@kirkland.com); (iii) co-counsel to
        the Debtors, Bayard, P.A., 600 North King Street, Suite 400, Wilmington,
        Delaware 19801, Attn: Erin R. Fay (efay@bayardlaw.com); (iv) counsel
        to the agent under the Debtors’ debtor-in-possession financing facility,
        Arnold & Porter Kaye Scholer LLP, 70 West Madison Street, Suite 4200,
        Chicago, IL 60602, Attn: Brian J. Lohan (brian.lohan@arnoldporter.com)
        and Womble Bond Dickinson (US) LLP, 222 Delaware Avenue, Suite
        1501, Wilmington, Delaware 19801, Attn:              Matthew P. Ward
        (matthew.ward@wbd-us.com); (v) counsel to the Committee, Dentons US
        LLP, 1221 Avenue of the Americas, New York, New York 10020,
        Attn: Oscar N. Pinkas (oscar.pinkas@dentons.com) and Lauren
        Macksoud (lauren.macksoud@dentons.com) and Benesch, Friedlander,
        Coplan & Aronoff LLP, 222 Delaware Avenue, Suite 801, Wilmington,
        Delaware 19801, Attn: Jennifer R. Hoover (jhoover@beneschlaw.com)
        and Kevin M. Capuzzi (kcapuzzi@beneschlaw.com); and (vi) the United
        States Trustee, 844 King Street, Suite 2207, Lockbox 35, Wilmington,
        Delaware        19801,      Attn:           Juliet     M.       Sarkessian
        (juliet.m.sarkessian@usdoj.com).

  d.    No Objection Timely Filed. If no objection to the rejection of a Contract
        is timely filed, the Debtors shall file with the Court a proposed order to
        approve the rejection of such Contract(s) under certificate of counsel.
        Upon entry of the order by the Court, each Contract listed in the proposed
        order shall be rejected as of the Rejection Effective Date.

  e.    Unresolved Timely Objection. If an objection to the rejection of any
        Contract(s) listed in a Rejection Notice is timely filed and properly served
        as specified above and not withdrawn or resolved, the Debtors shall
        schedule a hearing to consider the rejection of the Contract(s) implicated
        by such objection(s) and shall provide at least seven (7) days’ notice of
        such hearing to the applicable Rejection Counterparty and the other
        Objection Service Parties. If such objection is overruled by the Court or
        withdrawn, such Contract shall be rejected as of the applicable Rejection
        Effective Date.

                                 3
            Case 19-12378-KBO         Doc 1095-1       Filed 06/04/20     Page 5 of 13




               f.      Deposits. If the Debtors have deposited monies with a Rejection
                       Counterparty as a security deposit or other arrangement, such Rejection
                       Counterparty may not set off, recoup or otherwise use such deposit
                       without the prior approval of the Court (and upon receiving such approval,
                       such Rejection Counterparty shall promptly provide an accounting of the
                       setoff or recoupment to the Debtors).

               g.      Proofs of Claim. Claims arising out of the rejection of Contracts, if any,
                       must be filed on or before thirty (30) days after (i) if no objection is timely
                       filed with respect to such Contract, the Rejection Objection Deadline, and
                       (ii) if an objection is timely filed with respect to such Contract, the date
                       that all such filed objections have either been overruled or withdrawn. If
                       no proof of claim is timely filed, such claimant shall be forever barred
                       from asserting a claim for damages arising from the rejection and from
                       participating in any distributions on such a claim that may be made in
                       connection with these chapter 11 cases.

       3.      Approval of the Rejection Procedures and this Order will not prevent the Debtors

from seeking to reject, assume, or assume and assign a Contract by separate motion.

       4.      The form of Rejection Notice attached hereto as Exhibit 1 is approved.

       5.      The 14-day stay required of any assignment of any Contract pursuant to

Bankruptcy Rule 6006(d) is hereby waived.

       6.      Notwithstanding the relief granted in this Order and any actions taken pursuant to

such relief, nothing in this Order shall be deemed: (a) an admission as to the validity, priority, or

amount of any particular claim against a Debtor entity; (b) a waiver of the Debtors’ or any other

party-in-interest’s rights to dispute any particular claim on any grounds; (c) a promise or

requirement to pay any particular claim; (d) an implication or admission that any particular claim

is of a type specified or defined in this Order or the Motion; (e) a request or authorization to

assume any agreement, contract, or lease pursuant to section 365 of the Bankruptcy Code; (f) a

waiver or limitation of the Debtors’ or any other party-in-interest’s rights under the Bankruptcy

Code or any other applicable law; or (g) a concession by the Debtors or any other

party-in-interest that any liens (contractual, common law, statutory, or otherwise) satisfied


                                                  4
               Case 19-12378-KBO       Doc 1095-1      Filed 06/04/20     Page 6 of 13




pursuant to the Motion are valid and the Debtors and all other parties-in-interest expressly

reserve their rights to contest the extent, validity, or perfection, or to seek avoidance of all such

liens.

         7.      All rights and defenses of the Debtors and the Rejection Counterparties are

preserved, including all rights and defenses of the Debtors with respect to a claim for damages

arising as a result of a Contract rejection, including any right to assert an offset, recoupment,

counterclaim, or deduction. In addition, nothing in this Order or the Motion shall limit the

Debtors’ ability to subsequently assert that any particular Contract is terminated, expired, or

otherwise no longer an executory contract or unexpired lease.

         8.      Notice of the Motion as provided therein shall be deemed good and sufficient

notice of the Motion and the requirements of Bankruptcy Rule 6004(a) and the Local Rules are

satisfied by such notice.

         9.      Notwithstanding Bankruptcy Rule 6004(h), the terms and conditions of this Order

are immediately effective and enforceable upon its entry.

         10.     The Debtors are authorized to take all actions necessary to effectuate the relief

granted in this Order in accordance with the Motion.

         11.     The Court retains exclusive jurisdiction with respect to all matters arising from or

related to the implementation, interpretation, and enforcement of this Order.




                                                  5
Case 19-12378-KBO   Doc 1095-1   Filed 06/04/20   Page 7 of 13




                       EXHIBIT 1

                     Rejection Notice
             Case 19-12378-KBO               Doc 1095-1         Filed 06/04/20        Page 8 of 13




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

                                                                )
In re:                                                          )    Chapter 11
                                                                )
DURA AUTOMOTIVE SYSTEMS, LLC, et al.,1                          )    Case No. 19-12378 (KBO)
                                                                )
                                   Debtors.                     )    (Jointly Administered)
                                                                )
                                                                )
                                                                     Docket No. ____
                                                                )

                    OMNIBUS NOTICE OF REJECTION OF
         CERTAIN EXECUTORY CONTRACTS AND/OR UNEXPIRED LEASES

PARTIES RECEIVING THIS NOTICE SHOULD LOCATE THEIR NAMES AND
THEIR CONTRACTS OR LEASES ON SCHEDULE A ATTACHED HERETO AND
READ THE CONTENTS OF THIS NOTICE CAREFULLY.

         PLEASE TAKE NOTICE that on [____________], 2020, the United States Bankruptcy

Court for the District of Delaware (the “Court”) entered the Order Authorizing and Approving

Procedures to Reject Executory Contracts and Unexpired Leases approving procedures for the

rejection     of      executory       contracts       and      unexpired        leases      [Docket        No. ___]

(the “Rejection Procedures Order”). 2

         PLEASE TAKE FURTHER NOTICE that, pursuant to the Rejection Procedures Order

and by this written notice (this “Rejection Notice”), the Debtors hereby notify you that they have

determined, in the exercise of their business judgment, to seek rejection of each Contract set




1   The debtor entities in these chapter 11 cases, along with the last four digits of each Debtor entity’s federal tax
    identification number, are: Dura Automotive Systems Cable Operations, LLC (7052); Dura Automotive
    Systems, LLC (8111); Dura Fremont L.L.C. (1252); Dura G.P. (8092); Dura Mexico Holdings, LLC (4188);
    Dura Operating, LLC (2304); and NAMP, LLC (3693). Dura Automotive Systems, LLC’s service address
    is: 1780 Pond Run, Auburn Hills, Michigan 48326.
2   Capitalized terms used but not otherwise defined herein have the meanings ascribed to them in the Rejection
    Procedures Order.
             Case 19-12378-KBO        Doc 1095-1      Filed 06/04/20     Page 9 of 13




forth   on     Schedule A      attached    hereto,    effective     as   of   the        date   hereof

(the “Rejection Effective Date”).

        PLEASE TAKE FURTHER NOTICE that parties seeking to object to the proposed

rejection of any of the Contracts must file and serve a written objection so that such objection is

filed with the Court on the docket of the Debtors’ chapter 11 cases and is served on the following

parties no later than fourteen (14) days after the date that the Debtors served this Notice: (a) the

Debtors, Dura Automotive Systems, LLC, 1780 Pond Run, Auburn Hills, Michigan 48326,

Attn: Jim Riedy (riedy.j@duraauto.com); (b) counsel to the Debtors, Kirkland & Ellis LLP, 300

North LaSalle, Chicago, Illinois 60654, Attn: Gregory F. Pesce (gregory.pesce@kirkland.com)

and Christopher S. Koenig (chris.koenig@kirkland.com); (c) co-counsel to the Debtors, Bayard,

P.A., 600 North King Street, Suite 400, Wilmington, Delaware 19801, Attn: Erin R. Fay

(efay@bayardlaw.com); (d) counsel to the agent under the Debtors’ debtor-in-possession

financing facility, Arnold & Porter Kaye Scholer LLP, 70 West Madison Street, Suite 4200,

Chicago, IL 60602, Attn: Brian J. Lohan (brian.lohan@arnoldporter.com) and Womble Bond

Dickinson (US) LLP, 222 Delaware Avenue, Suite 1501, Wilmington, Delaware 19801, Attn:

Matthew P. Ward (matthew.ward@wbd-us.com); (e) counsel to the Committee, Dentons US

LLP, 1221 Avenue of the Americas, New York, New York 10020, Attn: Oscar N. Pinkas

(oscar.pinkas@dentons.com) and Lauren Macksoud (lauren.macksoud@dentons.com) and

Benesch, Friedlander, Coplan & Aronoff LLP, 222 Delaware Avenue, Suite 801, Wilmington,

Delaware 19801, Attn: Jennifer R. Hoover (jhoover@beneschlaw.com) and Kevin M. Capuzzi

(kcapuzzi@beneschlaw.com); and (f) the United States Trustee, 844 King Street, Suite 2207,

Lockbox      35,   Wilmington,      Delaware     19801,     Attn:        Juliet     M.      Sarkessian




                                                 2
            Case 19-12378-KBO               Doc 1095-1         Filed 06/04/20         Page 10 of 13




(juliet.m.sarkessian@usdoj.com).            Only those responses that are timely filed, served, and

received will be considered at any hearing.

        PLEASE TAKE FURTHER NOTICE that, absent an objection being timely filed, the

rejection of each Contract shall become effective on the Rejection Effective Date.3

        PLEASE TAKE FURTHER NOTICE that, if an objection to the rejection of any

Contract is timely filed and not withdrawn or resolved, the Debtors shall file a notice for a

hearing to consider the objection for the Contract or Contracts to which such objection relates. If

such objection is overruled or withdrawn, such Contract or Contracts shall be rejected as of the

Rejection Effective Date.

        PLEASE TAKE FURTHER NOTICE that, pursuant to the terms of the Rejection

Procedures Order, if the Debtors have deposited monies with a Rejection Counterparty as a

security deposit or other arrangement, the Rejection Counterparty may not set off or recoup or

otherwise use such monies without further order of the Court.

        PLEASE TAKE FURTHER NOTICE that, to the extent you wish to assert a claim

with respect to rejection of your Contract or Contracts, you must do so on or before

thirty (30) days after (i) if no objection is timely filed with respect to such Contract, the

Rejection Objection Deadline, and (ii) if an objection is timely filed with respect to such

Contract, the date that all such filed objections have either been overruled or withdrawn. IF

YOU FAIL TO TIMELY SUBMIT A PROOF OF CLAIM IN THE APPROPRIATE FORM BY

THE DEADLINE SET FORTH HEREIN, YOU WILL BE, FOREVER BARRED, ESTOPPED,



3   An objection to the rejection of any particular Contract listed in this Rejection Notice shall not constitute an
    objection to the rejection of any other Contract listed in this Rejection Notice. Any objection to the rejection of
    any particular Contract listed in this Rejection Notice must state with specificity the Contract to which it is
    directed. For each particular Contract whose rejection is not timely or properly objected to, such rejection will
    be effective in accordance with this Rejection Notice and the Rejection Procedures Order.


                                                          3
       Case 19-12378-KBO    Doc 1095-1      Filed 06/04/20        Page 11 of 13




AND ENJOINED FROM (A) ASSERTING A CLAIM AGAINST ANY OF THE DEBTORS

AND THEIR CHAPTER 11 ESTATES FOR DAMAGES ARISING FROM THE REJECTION,

AND (B) FROM PARTICIPATING IN ANY DISTRIBUTIONS ON SUCH A CLAIM THAT

MAY BE MADE IN CONNECTION WITH THESE CHAPTER 11 CASES.




                  [Remainder of page intentionally left blank.]




                                       4
         Case 19-12378-KBO    Doc 1095-1   Filed 06/04/20    Page 12 of 13




Dated: _______, 2020             BAYARD, P.A.
       Wilmington, Delaware
                                 /s/ DRAFT
                                 Erin R. Fay (No. 5268)
                                 Daniel N. Brogan (No. 5723)
                                 600 N. King Street, Suite 400
                                 Wilmington, Delaware 19801
                                 Telephone: (302) 655-5000
                                 Facsimile: (302) 658-6395
                                 E-mail:     efay@bayardlaw.com
                                             dbrogan@bayardlaw.com

                                 - and -

                                 James H.M. Sprayregen, P.C.
                                 Ryan Blaine Bennett, P.C. (admitted pro hac vice)
                                 Gregory F. Pesce (admitted pro hac vice)
                                 KIRKLAND & ELLIS LLP
                                 KIRKLAND & ELLIS INTERNATIONAL LLP
                                 300 North LaSalle Street
                                 Chicago, Illinois 60654
                                 Telephone:     (312) 862-2000
                                 Facsimile:     (312) 862-2200
                                 Email:         jsprayregen@kirkland.com
                                                rbennett@kirkland.com
                                                gregory.pesce@kirkland.com

                                 - and -

                                 Christopher Marcus, P.C. (admitted pro hac vice)
                                 KIRKLAND & ELLIS LLP
                                 KIRKLAND & ELLIS INTERNATIONAL LLP
                                 601 Lexington Avenue
                                 New York, New York 10022
                                 Telephone:    (212) 446-4800
                                 Facsimile:    (212) 446-4900
                                 Email:        cmarcus@kirkland.com

                                 Co-Counsel to the Debtors and Debtors in Possession
               Case 19-12378-KBO             Doc 1095-1         Filed 06/04/20        Page 13 of 13




                                                    Schedule A

                                               Rejected Contracts


Rejection Counterparty                Debtor Counterparty                         Description of Contract1




   1   The inclusion of a Contract on this list does not constitute an admission as to the executory or non-executory
       nature of the Contract, or as to the existence or validity of any claims held by the Rejection Counterparty or
       Rejection Counterparties to such Contract.
